DETAILED ACTION
In view of the new rejections below, this Office Action is Non-Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1, 2, 10, 12, 22-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weinell et al. (US 2010/0136359) in view of Sambasivan et al. (US 2008/0035021).
Regarding claims 1, 2, 12, 22, 23, and 27: 
Weinell teaches a coating composition that can comprise an epoxy-based binder and zinc-based particulate with at least 98% by weight of zinc [0016-0021]. The coating composition can further comprise water or solvent and have a form, for example, such as a water-based epoxy [0082-0085]. The content of the epoxy-based binder system can be in the range of 15-80%, such as 20-65% by solids volume of the paint [0061]. The content of zinc particles in the coating can be from 10-65% by solids volume of the paint [0046-0047]. The coating can further comprise from 1 to 10% by solids volume of the paint of graphite [0078]. Weinell teaches that the coating can further comprise fillers that are apparent for the person skilled in the art, including in amounts of 1-70% by solids volume [0076-0077].
Weinell does not teach that this filler is a microsphere.
Sambasivan teaches aluminum phosphate microspheres and that aluminum phosphate microspheres are ceramic microspheres [abstract; 0005]. The microspheres can be hollow [0043]. The aluminum phosphate microspheres can be used in epoxy [0107-0108] and can be used in corrosion protective coatings on metal [0018]. Given that there is no thickness given for what is considered to be a thick wall of a microsphere, the microspheres of Sambasivan are considered to be hollow ceramic microspheres with thick walls, particularly in light of paragraph [0118] of Sambasivan where the microspheres are compared to extremely thin walled plastic microspheres. Sambasivan teaches that the use of the microspheres can reduce costs while enhancing paint coating performance [0103].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the microspheres of Sambasivan, as the filler of Weinell, to reduce costs while enhancing paint coating performance. While Sambasivan does not explicitly disclose the volume percentage of the microspheres, given that Sambasivan teaches that the use of the microspheres can reduce costs while enhancing paint coating performance, the amount of microspheres added would be a matter of routine experimentation to achieve desired cost and performance for the coating.
Regarding claim 10 and 30: 
Weinell teaches the use of one or more solvents, including alcohols, ketones, etc. [0082].
Regarding claims 24, 28, and 29: 
Weinell in view of Sambasivan does not explicitly disclose the volume percentage of the microspheres and thus, the volume ratio of microspheres to graphite. 
However, Weinell teaches the filler can be used in amounts of 1-70% by solids volume [0076-0077] and Sambasivan teaches that the use of the microspheres can reduce costs while enhancing paint coating performance [0103]. Thus, the amount of microspheres added would be a matter of routine experimentation to achieve desired cost and performance for the coating.
Regarding claim 25: 
The binder system of Weinell can comprise a reactive diluent from the classes monofunctional glycidyl ethers or esters of aliphatic, cycloaliphatic or aromatic compounds [0052].



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weinell et al. (US 2010/0136359) in view of Sambasivan et al. (US 2008/0035021) as applied to claim 1 above, and further in view of Ramos (US 3,446,756).
Regarding claim 26:
As stated above, Weinell, using the microspheres of Sambasivan, teaches a coating composition that meets the limitations of claim 1. Weinell teaches that the composition can comprise plasticizers, but does not state a specific plasticizer to use [0075]. 
Ramos (Paragraph bridging Columns 10 and 11) teaches conventional suitable plasticizers for epoxy compositions include mineral oil and castor oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer of Ramos, such as a mineral oil or castor oil, as the plasticizer of Weinell in view of Sambasivan, in order to have a specific conventional suitable plasticizer that has been taught to be effective for that purpose by Ramos. 


Claims 1, 2, 10, 12-13, 22-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weinell et al. (US 2010/0136359) in view of Lewarchik et al. (US 2009/0072199) or Royer et al. (US 2010/0160527).
Regarding claims 1, 2, 12, 13, 22, 23, and 27: 
Weinell teaches a coating composition that can comprise an epoxy-based binder and zinc-based particulate with at least 98% by weight of zinc [0016-0021]. The coating composition can further comprise water or solvent and have a form, for example, such as a water-based epoxy [0082-0085]. The content of the epoxy-based binder system can be in the range of 15-80%, such as 20-65% by solids volume of the paint [0061]. The content of zinc particles in the coating can be from 10-65% by solids volume of the paint [0046-0047]. The coating can further comprise from 1 to 10% by solids volume of the paint of graphite [0078]. Weinell teaches that the coating can further comprise filler and additives that are apparent for the person skilled in the art, including in amounts of 1-70% by solids volume [0076-0077].
Weinell does not teach that this filler is a microsphere.
Lewarchik discloses a waterborne thermoset anticorrosion coating comprising epoxy resin and zinc particulate [abstract; 0002; 0006]. The compositions can further contain abrasion resistance additives including ceramic microspheres or glass microspheres (i.e., solid glass microspheres) to improve abrasion resistance and toughness [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the microspheres of Lewarchik, as the filler of Weinell, to improve abrasion resistance and toughness. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of microspheres, including over values within the claimed range, to provide the desired abrasion resistance and toughness desired for a given end use
Alternatively, Royer discloses solid inorganic microspheres that are useful for polymer compositions [abstract; 0001; 0013; 0028]. Such compositions include those containing epoxy resins as well as generally paints, coatings, etc. [0031]. Furthermore, in its background section, the reference teaches such microspheres were known to provide a variety of beneficial effects in polymer compositions, such as improved physical properties, reduced cost, and improved flow rates, and in paints, such as improved viscosity, gloss, etc. [0002; 0004].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the microspheres of Royer, as the filler of Weinell, to improve properties as desired for a given end use. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of microspheres, including over values within the claimed range, to provide such properties.
Regarding claim 10 and 30: 
Weinell teaches the use of one or more solvents, including alcohols, ketones, etc. [0082].
Regarding claims 24, 28, and 29: 
Weinell in view of Lewarchik or Royer does not explicitly disclose the volume percentage of the microspheres and thus, the volume ratio of microspheres to graphite. 
However, Weinell teaches the filler can be used in amounts of 1-70% by solids volume [0076-0077]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of microspheres and graphite, including over values within the claimed range, to provide properties as desired for a given end use.
Regarding claim 25: 
The binder system of Weinell can comprise a reactive diluent from the classes monofunctional glycidyl ethers or esters of aliphatic, cycloaliphatic or aromatic compounds [0052].


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weinell et al. (US 2010/0136359) in view of Lewarchik et al. (US 2009/0072199) or Royer et al. (US 2010/0160527) as applied to claim 1 above, and further in view of Ramos (US 3,446,756).
Regarding claim 26:
As stated above, Weinell, using the microspheres of Lewarchik or Royer, teaches a coating composition that meets the limitations of claim 1. Weinell teaches that the composition can comprise plasticizers, but does not state a specific plasticizer to use [0075]. 
Ramos (Paragraph bridging Columns 10 and 11) teaches conventional suitable plasticizers for epoxy compositions include mineral oil and castor oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer of Ramos, such as a mineral oil or castor oil, as the plasticizer of Weinell in view of Lewarchik or Royer, in order to have a specific conventional suitable plasticizer that has been taught to be effective for that purpose by Ramos. 


Response to Arguments
Applicant’s arguments, see pages 10-11 of Remarks, filed 1/28/2022, with respect to the previous rejections over Weinell in view of Laroche have been fully considered and are persuasive. The rejections of claims 1, 2, 10, 12 ,13, 22-25, and 27-29 under 35 USC 103 over Weinell in view of Laroche and the rejection of claim 26 under 35 USC 103 over Weinell in view of Laroche and further in view of Ramos have been withdrawn. 
Weinell discloses anti-corrosive coating compositions [0001]. In contrast, Laroche discloses composite materials that are “mouldable or otherwise formable” (col 1 ln 49-col 2 ln 2; col 5 ln 37-44). Example articles have a thickness of 3 mm (col 6 ln 64; col 8 ln 14). One of ordinary skill in the art would not have been motivated to combine these disparate teachings.

Applicant’s amendments to claim 10 overcome the previous rejections under 35 USC 112.

Applicant's arguments filed 1/28/2022 regarding the rejections based on Weinell in view of Sambasivan have been fully considered but they are not persuasive.

Applicant argues none of Weinell’s examples disclose the use of graphite alone or in combination with microspheres (p7).
While the examiner agrees Weinell’s examples do not use graphite, the reference nevertheless discloses graphite is useful for providing anticorrosive properties [0078]. “[A]pplicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 

Applicant argues Sambasivan’s paragraph [0107] refers to references 8a (WO 2001/014273), 8b (an article in Journal De Physique), and 8c (JP 08-225340), wherein 8a refers to foams comprising phosphate ester-coated hollow glass microspheres, 8b refers to lightweight ceramics based on phosphate-bonded hollow silica microspheres, and 8c refers phosphate-based glass microballoons (p7). Applicant argues foams differ from Weinell’s teaching and none of these particular references relate to corrosion resistance (p7).
The examiner notes the rejection does not rely on any of the references 8a, 8b, or 8c. Furthermore, these references appear to refer to prior art in relation to Sambasivan’s invention. Paragraph [0107] states “In prior art, hollow glass microspheres surfaces were coated with a phosphate ester and other surface tension reducers in order achieve high volumes of such coated hollow glass microspheres in polymeric resin compounds.” The reference does not otherwise provide context or rely on these particular references. Therefore, these citations do not provide a teaching away from either the compositions of Weinell or the present invention. Additionally, as noted by Applicant (p8), Sambasivan teaches the microspheres are useful for fillers in paints and in combination with epoxy resin. Therefore, the combination of Weinell and Sambasivan suggests the claimed invention.

Applicant argues the present invention does not use microspheres as a filler whereas Sambasivan does (p8).
The examiner notes, however, claim 1 is drawn to “A coating composition comprising…c) microspheres”. Therefore, the combination of Weinell and Sambasivan suggests the claimed invention.

Applicant argues Sambasivan discloses only reducing costs while enhancing paint performance rather than anticorrosion properties as taught by Weinell (p8). Applicant argues one of ordinary skill would not replace Weinell’s zinc with the microspheres with the expectation of achieving better anti-corrosion properties (p8).
In fact, however, Sambasivan teaches its coating can be used to provide protection against corrosion [0018]. Furthermore, the rejections do not conclude that it would have been obvious to replace Weinell’s zinc with Sambasivan’s microspheres. Weinell already teaches a combination of zinc particulate with filler [0077]. Therefore, one of ordinary skill in the art would have been motivated to use such a combination as set forth in the rejections of record.

In addition to the rejections over Weinell in view of Sambasivan, the claimed invention is newly rejected over Weinell in view of Lewarchik or Royer for the reasons noted above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787